Douglas, J.,
dissenting. Once again a majority applies the wrong test in determining the issue of entitlement to attorney fees for a plaintiff who succeeds in an R.C. 149.43 public records case. The statute does not say an award is discretionary. The statute does not say that a court “should consider the reasonableness of the government’s failure to comply” with the law. The statute does not say that a court should consider “the degree to which the public will benefit from release of the records in question.” The history of the statute and the confirmation of the policy and rule as so clearly and concisely set forth by Justice Francis E. Sweeney in State ex rel. Pennington v. Gundler (1996), 75 Ohio St.3d 171, 175-178, 661 N.E.2d 1049, 1052-1054 (F.E. Sweeney, J., concurring in part and dissenting in part), should have, by this late date, laid the issue to rest. “Hope springs eternal in the human breast.” Pope, Essay on Man. The longer we keep giving encouragement (by not awarding attorney fees) to those *181who choose to ignore the public records law, the more we will see violations of the law.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.